                                                                      Case 2:17-cv-01621-MMD-DJA Document 79 Filed 09/24/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email:       ariel.stern@akerman.com
                                                            6    Email:       jamie.combs@akerman.com
                                                            7    Attorneys for Selene Finance L.P.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 SELENE FINANCE L.P.,                           Case No. 2:17-cv-01621-MMD-CWH
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                        Plaintiff,
                                                                                                                STIPULATION AND ORDER
AKERMAN LLP




                                                            13   vs.                                            TO DISMISS CLAIMS BETWEEN
                                                                                                                SELENE FINANCE L.P. AND G2
                                                            14   SUTTER     CREEK       HOMEOWNERS              VENTURES, LLC
                                                                 ASSOCIATION and G2 VENTURES, LLC,
                                                            15
                                                                                 Defendants.
                                                            16   G2 VENTURES,LLC,
                                                            17                        Counterclaimant,
                                                            18   vs.
                                                            19   SELENE FINANCE, L.P.,
                                                            20                        Counterdefendant.
                                                            21   G2 VENTURES, LLC,
                                                            22                        Crossclaimant,
                                                            23   vs
                                                            24   CHAUNDRA A. LAMPLEY,
                                                            25                        Crossdefendant.
                                                            26

                                                            27

                                                            28

                                                                 54723989;1
                                                                    Case 2:17-cv-01621-MMD-DJA Document 79 Filed 09/24/20 Page 2 of 2




                                                                        STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BETWEEN SELENE
                                                            1                           FINANCE, L.P. and G2 Ventures, LLC
                                                            2             G2 Ventures, LLC, by and through its counsel of record, John Henry Wright, Esq. and
                                                            3    Christopher B. Phillips, Esq., of The Wright Law Group, P.C., and Selene Finance, L.P., by and
                                                            4    through its counsel of record, Ariel E. Stern, Esq. and Jamie K. Combs, Esq., of Akerman, LLP, and
                                                            5    hereby stipulate and agree as follows:
                                                            6             G2 Ventures, LLC stipulates that the HOA foreclosure sale did not extinguish the deed of
                                                            7    trust recorded as instrument number 20080428-0001117 in the official records of Clark County,
                                                            8    Nevada. G2 Ventures, LLC, and any other party claiming an interest in the property through G2
                                                            9    Ventures, LLC, are subject to the deed of trust.
                                                            10            Each party shall bear its own fees and costs.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            IT IS SO STIPULATED.
                      LAS VEGAS, NEVADA 89134




                                                            12            DATED this 21st day of September, 2020.
AKERMAN LLP




                                                            13
                                                                 AKERMAN LLP                                              THE WRIGHT LAW GROUP, P.C.
                                                            14
                                                                 /s/ Jamie K. Combs                                       /s/ John Henry Wright
                                                            15                                                            JOHN HENRY WRIGHT, ESQ.
                                                                 ARIEL E. STERN, ESQ.                                     Nevada Bar No. 6182
                                                                 Nevada Bar No. 8276                                      CHRISTOPHER B. PHILLIPS, ESQ.
                                                            16
                                                                 JAMIE K. COMBS, ESQ.                                     Nevada Bar No. 14600
                                                            17   Nevada Bar No. 13088                                     2340 Paseo Del Prado, Suite D-305
                                                                 1635 Village Center Circle, Suite 200                    Las Vegas, Nevada 89102
                                                            18   Las Vegas, Nevada 89134
                                                                                                                          Attorneys for G2 Ventures, LLC
                                                            19   Attorneys for Selene Finance L.P.
                                                            20

                                                            21   IT IS SO ORDERED.
                                                            22

                                                            23                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            24

                                                            25                                                  September 24, 2020
                                                                                                        DATED: _________________________________
                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 54723989;1
